DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
The objection of Claims 1 – 11 and 21 for the limitation “wherein the image is not displayed on the second display area when the foldable panel” which is believed to be intended to read “wherein the image is not displayed on the second display area when the foldable display panel” is withdrawn in light of the amendment to at least Claim 1.
The objection of Claims 12 – 20 for the limitation “…and a second display area defined by a fixed folding line, the image not displayed on the second display area when the foldable panel is folded” is believed to be intended to read “…and a second display area defined by a fixed folding line, the image not displayed on the second display area when a foldable display panel is folded” is withdrawn in light of the amendment to at least Claim 12.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of Claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “a third interval blocking transmission of the data signal to be supplied to the data driver according to a ratio of the display area displaying the image and the second display area not displaying the image on the foldable display panel” is withdrawn in light of the amendment to at least Claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla (U.S. PG Pub 2016/0321969) in view of McKenzie (U.S. PG Pub 2013/0222323) in view of Murata et al. (U.S. PG Pub 2007/0296617).

Regarding Claim 1, Kambhatla teaches a foldable display device comprising: 
a foldable display panel (Figure 1, Element 116.  Paragraph 21) configured to display an image, the foldable display panel (Figure 1, Element 116.  Paragraph 21) having a first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and a second display area (Figure 6, Element 206 (Folded).  Paragraph 50) defined by a fixed folding line (Figures 2 – 4, Elements 208.  Paragraph 27), wherein the image is not displayed (Seen in Figure 6) on the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) when the foldable display panel (Figure 1, Element 116.  Paragraph 21) is folded;
the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21) and the input being when the panel is folded (Seen in Figures 6 and 7); 
a data driver (Figure 1, Element 114.  Paragraph 22) configured to drive the foldable display panel (Figure 1, Element 116.  Paragraph 21); and 
a timing controller (Figure 1, Element 112.  Paragraph 21) configured to control the data driver (Figure 1, Element 114.  Paragraph 22), 
wherein the timing controller (Figure 1, Element 112.  Paragraph 21) is configured to block transmission of a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22) corresponding to the second display area (Seen in Figures 6 and 7) based on an analysis of an input data signal (Paragraph 29), the input data signal (Paragraph 29) being analyzed by units of lines (Paragraph 50.  Kambhatla teaches that a letter box (Elements 606) depending on the orientation of the 
wherein the timing controller (Figure 1, Element 112.  Paragraph 21) includes: 
a data analyzer (Figure 1, Element 120.  Paragraph 23) configured to: 
analyze whether a fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) is present (Paragraph 47) in the input data signal (Paragraph 29), 
analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 
analyze whether number of frames (Paragraph 21) deviates from a second set value (Paragraph 21.  Kambhatla discloses that the MSP component can be used to control how the display displays frames.  Therefore, the second set number will be deemed as 1 since it can update every frame.), and
 output a result value for determining a location (Seen in Figures 6 and 7) of the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the location (Seen in Figures 6 and 7) of a second display area (Seen in Figures 6 and 7) based on the analyzed results, and 
wherein the timing controller further configured to:

transmit the data signal to the data driver (Figure 1, Element 114.  Paragraph 22) through an EPI interface (Paragraph 30).
Kambhatla is silent with regards to the display panel having a first display area displaying a portion of the image on an entire of the first display area and a second display area, wherein the image in not displayed on the second display area when the input occurs; convert the data signal into a differential signal pair data signal by adding the clock signal between the data signals, and transmit the converted differential signal pair data signal.
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a first display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image (Seen in Figures 2, 3, and 5) on an entire of the first display area (Figure 5, Element 502.  Paragraph 32) and a second display area (Figure 5, Elements 520 and 522.  Paragraph 32), wherein the image in not displayed (Seen in Figure 5) on the second display area (Figure 5, Elements 520 and 522.  Paragraph 32) when the input (Figure 5, Element 510.  Paragraph 32) occurs.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of 
Murata et al. teach convert the data signal (Figure 1, Element SDATA.  Paragraph 49) into a differential signal pair data signal (Figure 1, Elements C+, C-, D+, or D-.  Paragraph 49) by adding the clock signal (Figure 1, Element SCLK.  Paragraph 49) between the data signals (Figure 1, Element SDATA.  Paragraph 49), and transmit the converted differential signal pair data signal (Figure 1, Elements C+, C-, D+, or D-.  Paragraph 49).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla and the teachings of the user interface of McKenzie with the differential signal of Murata et al.  The motivation to modify the teachings of Kambhatla and McKenzie with the teachings of Murata et al. is to provide a serial interface that can deal with parallel inputs having different widths without increasing scale or cost, as taught by Murata et al. (Paragraph 24).

Regarding Claim 2, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the analysis of the input data signal (Paragraph 29) includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).

Regarding Claim 3, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches the second area being the second display area (Seen in Figures 6 and 7).
Kambhatla is silent with regards to wherein the location of the first display area displays only the portion of the image and the location of the second display area does not display the image.
McKenzie teach wherein the location of the first display area (Figure 5, Element 502.  Paragraph 32) displays only the portion of the image (Seen in Figures 2, 3, and 5) and the location of the second display area (Figure 5, Elements 520 and 522.  Paragraph 32) does not display the image (Seen in Figure 5).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).

Regarding Claim 4, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) further includes: 
a data transmission controller (Figure 1, Element 112.  Paragraph 21) configured to output a transmission control signal for blocking signal (Paragraph 63) output to an area corresponding to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) on the foldable display panel (Figure 1, Element 116.  Paragraph 21) on the basis of the result value (Element Fold event.  Paragraph 23); and 


Regarding Claim 5, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) always analyzes the input data signal (Paragraph 53.  Kambhatla teaches that the image can be displayed in landscape or portrait mode, and therefore the input data will always be analyzed based on the orientation of the device.).

Regarding Claim 6, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) analyzes the input data signal (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.”  Therefore, the analysis of unpowering a display portion only takes place only when a fold event has taken place.) only when a folding signal 

Regarding Claim 7, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) writes a buffer data signal (Paragraph 48) before blocking the transmission (Paragraph 63) of the data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 8, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 7 (See Above).  Kambhatla teaches wherein the buffer data signal (Paragraph 48) includes a last data signal or a black data signal (Element Black Pixels.  Paragraph 48) output from the timing controller (Figure 1, Element 112.  Paragraph 21).

Regarding Claim 9, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal according to a ratio of the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 10, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a first interval (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) having a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22), a second interval (Figure 6, Element 606.  Paragraph 50) having the data signal and a dummy data signal, and a third interval (Figure 6, Element 206 (Folded).  Paragraph 50) blocking transmission (Paragraph 63) of the data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22) according to a ratio of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) displaying the image and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) not displaying the image on the foldable display panel (Figure 1, Element 116.  Paragraph 21).

Regarding Claim 11, Kambhatla in view of McKenzie in view of Murata et al. teach the foldable display device of claim 9 (See Above).  Kambhatla teaches wherein the data driver (Figure 1, Element 114.  Paragraph 22) includes at least one of a channel (Figure 2, Element 210.  Paragraph 29) outputting a data voltage in response to the data signal (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50), a channel (Figure 2, Element 212.  Paragraph 29) outputting the data voltage and a dummy data voltage in response to the data signal and the dummy data signal (Figure 6, Element 606.  Paragraph 50), and a channel (Figure 2, Element 214.  Paragraph 29) 

Regarding Claim 12, Kambhatla teaches a method of driving a foldable display device (Figure 1, Element 116.  Paragraph 21) having a first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and a second display area (Figure 6, Element 206 (Folded).  Paragraph 50) defined by a fixed folding line (Figures 2 – 4, Elements 208.  Paragraph 27), the image is not displayed (Seen in Figure 6) on the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) when a foldable display panel (Figure 1, Element 116.  Paragraph 21) is folded, the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21), the second area being the second display area (Seen in Figures 6 and 7) and the input being when the panel is folded (Seen in Figures 6 and 7), comprising: 
analyzing an input data signal (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “The data driven is can be image data, video data, black-out or blank data, and data to power off a particular display area or segment.  In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.  For example, if a fold event is detected, folded over segment can be blocking the view of the displayed image.”), the input data signal (Paragraph 29) being analyzed by units of lines (Paragraph 50.  Kambhatla teaches that a letter box (Elements 606) depending on the orientation of the display device.  
analyzing whether a fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) is present in the input data signal,
analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 
analyze whether number of frames (Paragraph 21) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a second set value (Paragraph 21.  Kambhatla discloses that the MSP component can be used to control how the display displays frames.  Therefore, the second set number will be deemed as 1 since it can update every frame.), and
determining a location of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) displaying the image and a location of the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) not displaying the image based on the analyzed results;
blocking transmission (Paragraph 63) of a data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50), 

transmitting the data signal to the data driver (Figure 1, Element 114.  Paragraph 22) through an EPI interface (Paragraph 30).
Kambhatla is silent with regards to the display panel having a first display area displaying a portion of the image on an entire of the first display area and a second display area, and a non-display area surrounding the first and second display areas; convert the data signal into a differential signal pair data signal by adding the clock signal between the data signals, and transmit the converted differential signal pair data signal.
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a first display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image (Seen in Figures 2, 3, and 5) on an entire of the first display area (Figure 5, Element 502.  Paragraph 32) and a second display area (Figure 5, Elements 520 and 522.  Paragraph 32) the image in not displayed (Seen in Figure 5) on the second display area (Figure 5, Elements 520 and 522.  Paragraph 32) when the input (Figure 5, Element 510.  Paragraph 32) occurs, and a non-display area (Figure 5, Element not labeled, but is the bezel outside the display area (Element 102).  Paragraph 32) surrounding (Seen in Figure 5) the first (Figure 5, Element 502.  Paragraph 32) and second Figure 5, Elements 520 and 522.  Paragraph 32) display areas.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).
Murata et al. teach converting the data signal (Figure 1, Element SDATA.  Paragraph 49) into a differential signal pair data signal (Figure 1, Elements C+, C-, D+, or D-.  Paragraph 49) by adding the clock signal (Figure 1, Element SCLK.  Paragraph 49) between the data signals (Figure 1, Element SDATA.  Paragraph 49), and transmitting the converted differential signal pair data signal (Figure 1, Elements C+, C-, D+, or D-.  Paragraph 49).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla and the teachings of the user interface of McKenzie with the differential signal of Murata et al.  The motivation to modify the teachings of Kambhatla and McKenzie with the teachings of Murata et al. is to provide a serial interface that can deal with parallel inputs having different widths without increasing scale or cost, as taught by Murata et al. (Paragraph 24).

Regarding Claim 13, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) is determined if the number or location of fixed data signals (Element Black Pixels.  Paragraphs 47 - 48) in the input data signal is not changed but maintained for J frame, 

Regarding Claim 15, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the input data signal is always analyzed, or when a folding signal (Element Fold event.  Paragraph 23) indicating folding of the foldable display panel (Figure 1, Element 116.  Paragraph 21) is applied, the input data signal is analyzed (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “The data driven is can be image data, video data, black-out or blank data, and data to power off a particular display area or segment.  In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.  For example, if a fold event is detected, folded over segment can be blocking the view of the displayed image.”).

Regarding Claim 16, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a buffer data signal (Paragraph 48) is written before transmission of the data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) is blocked (Paragraph 63).

Regarding Claim 17, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 16 (See Above).  Kambhatla teaches wherein the buffer data signal (Paragraph 48) includes a last data signal or black data signal (Element Black Pixels.  Paragraph 48) output from a timing controller (Figure 1, Element 112.  Paragraph 21) included in the foldable display device.

Regarding Claim 18, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal are varied according to a ratio of the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 19, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein the foldable display panel (Figure 1, Element 116.  Paragraph 21) includes at least one of a first area (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) in which the data signal is displayed, a second area (Figure 6, Element 606.  Paragraph 50) in which the data signal and a dummy data signal are displayed, and a third area (Figure 6, Element 206 (Folded).  Paragraph 50) in which transmission of the data signal is blocked (Paragraph 63).

Regarding Claim 20, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein the analyzing an input data signal includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla (U.S. PG Pub 2016/0321969) in view of McKenzie (U.S. PG Pub 2013/0222323) in view of Murata et al. (U.S. PG Pub 2007/0296617) in view of Akimoto (U.S. PG Pub 2018/0059721).

Regarding Claim 21, Kambhatla in view of McKenzie in view of Murata et al. teach the method of claim 1 (See Above).  Kambhatla teach the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) is disposed to face the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) with reference to the fixed folding line (Figures 2 – 4, Elements 208.  Paragraph 27).
Kambhatla is silent with regards to further comprising a scan driver having a first shift register disposed at the non-display area outside the first display area and outputting the scan signal to the first display area and a second shift register is disposed at the non-display area outside the second display area, wherein the first shift register is in the first display area and the second shift register is in the second display area.
Akimoto teach further comprising a scan driver (Figure 11, Elements GDA and GDB.  Paragraph 242) having a first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) disposed at the non-display area (Figure 11, Element not labeled, but is the area of Element 700B that is not the display region (Element 231).  Paragraph 241) outside the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and outputting the scan signal to the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and a second shift register (Figure 11, Element GDB, Sub-Element not shown, but is the shift register.  Paragraph 423) is disposed at the non-display area (Figure 11, Element not labeled, but is the area of Element 700B that is not the display region (Element 231).  Paragraph 241) outside the second display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDB.  Paragraphs 241 – 242),
wherein the first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) is in the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and the second shift register (Figure 11, Element GDB, Sub-Element not shown, but is the shift register.  Paragraph 423) is in the second display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDB.  Paragraphs 241 – 242).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla, the teachings of the user interface of McKenzie, and the differential signal of Murata et al. with the segmented display device of Akimoto.  The motivation to modify the teachings of Kambhatla, McKenzie, and .



Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kilpatrick, II et al. (U.S. PG Pub 2010/0064244); Kilpatrick, II et al. (U.S. PG Pub 2010/0079355); Dahl et al. (U.S. PG Pub 2011/0216064); Seo et al. (U.S. PG Pub 2013/0321340); and Moon et al. (U.S. PG Pub 2020/0019482).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625